The adjudication that Mechanicville and Fort Edward Railroad Company had not legal capacity to sue made in the ejectment action of 1916 is binding and conclusive. Section 29 of the General Corporation Law (Cons. Laws, ch. 23; Laws of 1932, ch. 552) does not apply to a railroad corporation whose "corporate powers had ceased" even before dissolution.
The order of the Appellate Division and that of the Special Term should be reversed, with costs in this court and in the Appellate Division, and the motion to dismiss granted.
The first certified question should be answered in the affirmative and the other question not answered.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Ordered accordingly. *Page 411